DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The amendments filed with the written response received on July 11, 2022 have been considered and an action on the merits follows.  As directed by the amendment, claims 1-4, 7, and 12 have been amended; claims 5-6, 9-11, and 19-20 are canceled; claims 21-26 have been added, and claims 8 and 17 have been withdrawn. Accordingly, claims 1-4, 7-8, 12-17, 18, and 21-26 are pending in this application with an action on the merits to follow regarding claims 1-4, 7, 12-16, 18, and 21-26.
Because of the applicant's amendment, the following in the office action filed May 20, 2022, are hereby withdrawn: 
Claim Objections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 & 4, are indefinite as they both recite “when fully extended”. It is unclear if the plurality of projections are previously only partially extended, or if this is a functional recitation. Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted as, “when fully extended” as functional in nature.
Claims 3 & 4, are indefinite as they both recite “interior extents”. It is unclear if the “interior extents” are of the central space, the medial side, the lateral side, or of both the medial and lateral sides. Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted as, “interior extents” being of the medial and lateral sides.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 12-14, 16, 18, and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyden US 6948264 in view of Gerber US 20120036740.
Regarding Independent Claim 1, Lyden discloses a sole structure (Fig. 1-2), comprising: a sole member (Fig. 1, #20.1) including a base surface (Lyden Annotated Fig. 2), a medial side (Figs. 1 & 2, #22), and a lateral side (Figs. 1 & 2, #21), wherein the sole member includes a first sole part (Fig. 1, #48) and a projection field (Fig. 1, #27) wherein the projection field comprises a separate part (Figs. 1-2 shows the projection field itself is a separate part from the sole member; Col. 8, l. 6-16) that is engaged with the first sole part (Figs. 1 & 2), wherein the first sole part includes an interior surface (Lyden Annotated Fig. 2) and an exterior surface (Lyden Annotated Fig. 2) opposite the interior surface (Lyden Annotated Fig. 2), wherein an opening (Lyden Annotated Fig. 2) is defined through the first sole part (Lyden Annotated Fig. 2 shows the divot of the first sole interior surface extending into the first sole exterior surface of the base surface), wherein the projection field comprises a plurality of projections (Figs. 1 & 2, #29) that extend beyond the base surface (Fig. 2) and have exposed free ends (Fig. 2, #32), wherein the plurality of projections includes at least 20 projections (Fig. 1 shows at least 20 projections) having a projection packing density of at least 4 projections per square inch in the projection field (Fig. 1 shows the packing density; Abstract states that the projections are 3-6mm apart, therefore since 1 inch is equal to 25.4 mm and the projections can be between 3-6mm apart, there could reasonably be 4 to 8 projections per inch [25.4 divided by 6 or 3, respectively], leading to, for example, at least 4 projections per horizontal inch multiplied by 5 projections per vertical inch equaling 20 projections per square inch), wherein a first subset of the plurality of projections have a longitudinal length of at least 5 mm (Fig. 1 shows the first subset of projections between lines #30 upper and #30 lower; Abstract states, “protrusions having… a height in the range between 3-6mm”), wherein at least a majority of the plurality of projections in the projection field readily bend under force applied by weight of a user of the sole structure (Col. 2, l. 3-8), wherein the projection field includes a projection field base (Fig. 2, #28) having a first surface (Lyden Annotated Fig. 2) and a second surface (Lyden Annotated Fig. 2) opposite the first surface (Fig. 2), wherein the plurality of projections originate at the second surface (Fig. 2) and extend from the projection field base in a direction away from the first surface and the second surface (Fig. 2), wherein the second surface of the projection field base is engaged with the interior surface of the first sole part (Figs. 1 &2 show the second surface is engaged with the interior surface of the first sole part), and wherein the plurality of projections extend through the opening (Lyden Annotated Fig. 2 show the projections extending up thought the opening of the base surface). 
Lyden does not expressly disclose wherein the opening extends completely through the first sole part from the interior surface to the exterior surface.
Gerber teaches a shoe with traction elements wherein an opening (Abstract; Figs. 5-6 & 7, #15/40) extends completely through (Figs. 5-6 & 7) a first sole part (Figs. 5-6 & 7, #5) from an interior surface (Figs. 5-6, #30) to an exterior surface (Figs. 5-6, #41f/41l).
Both Lyden and Gerber teach analogous inventions in the art of shoes with traction elements. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to Lyden with the teachings of Gerber such that the opening in the first sole part would extending completely through from an interior to an exterior surface because, “elimination of base member material in the region of opening 15 helps reduce overall shoe weight.” (Gerber ¶0026)
Examiner notes that italicized limitations in the Prior Art rejections are functional and do not positively recite a structural limitation, but instead require the ability of the structure to perform and/or function. As the Prior Art of Lyden discloses the structure of the sole structure, there would be a reasonable expectation for the sole structure to perform such functions as explained after each functional limitation.
Regarding Claim 7, the modified sole structure of Lyden discloses the sole structure according to claim 1, but does not expressly disclose wherein the opening has a size of at least 2500 mm2. However, the size of at least 2500 mm2 is a results effective variable with the results being a change in the composition and size of the opening itself. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the opening the claimed 2500 mm2 or more, in order to give the projection base an enough surface area on the sole provide the proper aesthetic, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.
Regarding Claim 12, the modified sole structure of Lyden discloses the sole structure according to claim 1, but does not expressly disclose wherein an area defined within outermost extents of the plurality of projections in the projection field covers at least 2400 mm2.  However, the outermost extents of the plurality of projections in the projection field covering at least 2400 mm2 is a results effective variable with the results being a change in the number of projections. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the outermost extents of the plurality of projections in the projection field cover at least 2400 mm2 to allow the shoe the proper amount of shear force resistance during activity, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.
Regarding Claim 13, the modified sole structure of Lyden discloses the sole structure according to claim 1, wherein at least a majority of the projection field (Lyden Annotated Fig. 1) is located in a forefoot region of the sole structure (Fig. 1, #20.1).  
Regarding Claim 14, the modified sole structure of Lyden discloses the sole structure according to claim 1, wherein the projection field extends continuously from a forefoot region (Fig. 1) to a midfoot region of the sole structure (Fig. 1).  
Regarding Claim 16, the modified sole structure of Lyden discloses the sole structure according to claim 1, wherein at least 20 projections of the plurality of projections have a largest transverse cross sectional dimension of 5 mm or less (Col. 5, l. 18-20).  
Regarding Claim 18, the modified sole structure of Lyden discloses the sole structure according to claim 1, wherein the projection field is free of primary traction elements (Fig. 1 shows traction elements to the side of the shoe, and not within the projection field). 
Regarding Claim 21, the modified sole structure of Lyden discloses the sole structure according to claim 1, but does not expressly disclose wherein the projection field includes at least 35 projections, and wherein the projection packing density of at least 4 projections per square inch is present over a projection field area of at least 900 mm2. However, the projection field includes at least 35 projections, the projection packing density of at least 4 projections per square inch over a projection field area of at least 900 mm2 is a result of the results effective variable with the results being a change in the traction capability of the shoe. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make number of projections at least 35, the packing density at least 4, and the projection field of at least 900 mm2 in order to give the projection base enough surface area on the sole provide the proper aesthetic and to allow the shoe the proper amount of shear force resistance during activity, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.
Regarding Claim 22, the modified sole structure of Lyden discloses the sole structure according to claim 1, but does not expressly disclose wherein the projection field includes at least 50 projections, and wherein the projection packing density of at least 4 projections per square inch is present over a projection field area of at least 900 mm2. However, the projection field includes at least 50 projections, the projection packing density of at least 4 projections per square inch over a projection field area of at least 900 mm2 is a result of the results effective variable with the results being a change in the traction capability of the shoe. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make number of projections at least 50, the packing density at least 4, and the projection field of at least 900 mm2 in order to give the projection base enough surface area on the sole provide the proper aesthetic and to allow the shoe the proper amount of shear force resistance during activity, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.
Regarding Claim 23, the modified sole structure of Lyden discloses the sole structure according to claim 1, but does not expressly disclose wherein the projection field includes at least 35 projections, and wherein the projection packing density of at least 4 projections per square inch is present over a projection field area of at least 1200 mm2. However, the projection field includes at least 35 projections, the projection packing density of at least 4 projections per square inch over a projection field area of at least 1200 mm2 is a result of the results effective variable with the results being a change in the traction capability of the shoe. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make number of projections at least 35, the packing density at least 4, and the projection field of at least 1200 mm2 in order to give the projection base enough surface area on the sole provide the proper aesthetic and to allow the shoe the proper amount of shear force resistance during activity, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.
Regarding Claim 24, the modified sole structure of Lyden discloses the sole structure according to claim 1, but does not expressly disclose wherein the projection field includes at least 50 projections, and wherein the projection packing density of at least 4 projections per square inch is present over a projection field area of at least 1200 mm2. However, the projection field includes at least 50 projections, the projection packing density of at least 4 projections per square inch over a projection field area of at least 1200 mm2 is a result of the results effective variable with the results being a change in the traction capability of the shoe. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make number of projections at least 50, the packing density at least 4, and the projection field of at least 1200 mm2 in order to give the projection base enough surface area on the sole provide the proper aesthetic and to allow the shoe the proper amount of shear force resistance during activity, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.
Regarding Claim 25, the modified sole structure of Lyden discloses the sole structure according to claim 1, but does not expressly disclose wherein the projection field includes at least 35 projections, and wherein the projection packing density of at least 4 projections per square inch is present over a projection field area of at least 1600 mm2. However, the projection field includes at least 35 projections, the projection packing density of at least 4 projections per square inch over a projection field area of at least 1600 mm2 is a result of the results effective variable with the results being a change in the traction capability of the shoe. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make number of projections at least 35, the packing density at least 4, and the projection field of at least 1600 mm2 in order to give the projection base enough surface area on the sole provide the proper aesthetic and to allow the shoe the proper amount of shear force resistance during activity, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.  
Regarding Claim 26, the modified sole structure of Lyden discloses the sole structure according to claim 1, but does not expressly disclose wherein the projection field includes at least 50 projections, and wherein the projection packing density of at least 4 projections per square inch is present over a projection field area of at least 1600 mm2. However, the projection field includes at least 50 projections, the projection packing density of at least 4 projections per square inch over a projection field area of at least 1600 mm2 is a result of the results effective variable with the results being a change in the traction capability of the shoe. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make number of projections at least 50, the packing density at least 4, and the projection field of at least 1600 mm2 in order to give the projection base enough surface area on the sole provide the proper aesthetic and to allow the shoe the proper amount of shear force resistance during activity, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.
Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyden and Gerber, as applied to claim 1 above, and further in view of Healy US 7287343.
Regarding Claim 2, the modified sole structure of Lyden discloses the sole structure according to claim 1, further comprising: a plurality of primary traction elements (Figs. 1 & 2, #25) extending in a direction away from the base surface (Fig. 2 shows traction element #25 extending away from the base surface #27), wherein each traction element of the plurality of primary traction elements extends from the base surface to a free end surface (Lyden Annotated Fig. 2), wherein with a bottom of the sole structure supported on a horizontal support surface (Col. 6, l. 48-67; “horizontal support surface” being the ground the wearer walks on as the shoe’s sole is on the ground in a horizontal alignment; Fig. 5.1 shows a different embodiment of this horizontal alignment), the longitudinal lengths of the first subset of the plurality of projections (Fig. 2; Abstract) are sufficient when fully extended so that the free ends of the first subset of the plurality of projections extend (Fig. 2) toward the horizontal support surface (Col. 6, l. 48-67) the free end of a closest primary traction element to the respective projection of the first subset (Fig. 2).  
The modified sole structure of Lyden does not expressly disclose that the plurality of projections extend beyond the free end surface of the closest primary traction element.
Healy teaches a footwear with articulating projections (Healy Annotated Fig. 11) that extend beyond the free end surface (Healy Annotated Fig. 11) of the closest primary traction element (Healy Annotated Fig. 11).
Both Lyden (as modified by Gerber) and Healy teach analogous inventions in the art of footwear with projection elements. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Lyden (as modified by Gerber) with the teachings of Healy such that the projections would be longer than the traction elements to allow the shoe sole to “adjust[s] to uneven terrain in response to the normal loading of the shoe on rough or uneven surfaces” (Healy Col. 1, l. 45-48).
Regarding Claim 4, the modified sole structure of Lyden discloses the sole structure according to claim 1, further comprising: a plurality of medial side (Fig. 1, #22) primary traction elements (Fig. 1, #25 medial side) located on the medial side of the sole member and extending in a direction away from the base surface (Fig. 2 shows traction element #25 extending away from the base surface #27), wherein each traction element of the plurality of medial side primary traction elements extends from the base surface to a free end surface (Lyden Annotated Fig. 2); a plurality of lateral side (Fig. 1, #21) primary traction elements (Fig. 1, #25 lateral side) located on the lateral side of the sole member (Fig. 1) and extending in a direction away from the base surface (Fig. 2 shows traction element #25 extending away from the base surface #27), wherein each traction element of the plurality of lateral side primary traction elements extends from the base surface to a free end surface (Lyden Annotated Fig. 2); and a central space (Lyden Annotated Fig. 1) defined between interior extents (Lyden Annotated Fig. 1) of the plurality of medial side primary traction elements (Fig. 1) and the plurality of lateral side primary traction elements (Fig. 1), wherein the projection field is located at least partially in the central space (Fig. 1), and wherein with a bottom of the sole structure supported on a horizontal support surface (Col. 6, l. 48-67; “horizontal support surface” being the ground the wearer walks on as the shoe’s sole is on the ground in a horizontal alignment; Fig. 5.1 shows a different embodiment of this horizontal alignment), the longitudinal lengths of the first subset of the plurality of projections (Fig. 2; Abstract) are sufficient when fully extended so that the free ends of the first subset of the plurality of projections extend (Fig. 2) toward the horizontal support surface (Col. 6, l. 48-67) the free end of a closest primary traction element to the respective projection of the first subset (Fig. 2).  
The modified sole structure of Lyden does not expressly disclose that the plurality of projections extend beyond the free end surface of the closest primary traction element.
Healy teaches a footwear with articulating projections (Healy Annotated Fig. 11) that extend beyond the free end surface (Healy Annotated Fig. 11) of the closest primary traction element (Healy Annotated Fig. 11).
Both Lyden (as modified by Gerber) and Healy teach analogous inventions in the art of footwear with projection elements. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Lyden (as modified by Gerber) with the teachings of Healy such that the projections would be longer than the traction elements to allow the shoe sole to “adjust[s] to uneven terrain in response to the normal loading of the shoe on rough or uneven surfaces” (Healy Col. 1, l. 45-48).
Claims 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyden and Gerber, as applied to claim 1 above, and further in view of Dassler US 4402145.
Regarding Claim 3, the modified sole structure of Lyden discloses the sole structure according to claim 1, further comprising: a plurality of medial side (Fig. 1, #22) primary traction elements (Fig. 1, #25 medial side) located on the medial side of the sole member (Fig. 1) and extending in a direction away from the base surface (Fig. 2 shows traction element #25 extending away from the base surface #27); a plurality of lateral side (Fig. 1, #21) primary traction elements (Fig. 1, #25 lateral side) located on the lateral side of the sole member (Fig. 1) and extending in a direction away from the base surface (Fig. 2 shows traction element #25 extending away from the base surface #27); and a central space (Lyden Annotated Fig. 1) defined between interior extents (Lyden Annotated Fig. 1) of the plurality of medial side primary traction elements (Fig. 1) and the plurality of lateral side primary traction elements (Fig. 1), wherein the projection field is located at least partially in the central space (Fig. 1), but does not expressly disclose wherein the longitudinal lengths of the first subset of the plurality of projections are at least 8 mm.  
Dassler teaches a shoe with a plurality of projections that have a longitudinal length that is at least 8mm (Col. 3, l. 30-35). 
Both Lyden (as modified by Gerber) and Dassler teach analogous inventions in the art of footwear with projection elements. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Lyden (as modified by Gerber) with the teachings of Dassler such that the projections would be at least 8mm longitudinally to allow for “sufficient ground contact and thus adequate nonskid behavior are ensured even in case of extreme ground conditions and difficult phases of the athletic activity” (Dassler Col. 1, l. 50-53).
Regarding Claim 15, the modified sole structure of Lyden discloses the sole structure according to claim 1, wherein at least 20 projections of the plurality of projections, but does not expressly disclose the plurality of projections have a largest transverse cross sectional dimension of 8 mm or less. 
Dassler teaches a shoe with a plurality of projections that have a basal diameter of 8mm or less (Col. 3, l. 41-42). 
Both Lyden (as modified by Gerber) and Dassler teach analogous inventions in the art of footwear with projection elements. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Lyden (as modified by Gerber) with the teachings of Dassler such that the projections would be less than 8mm wide to allow the nubs to “grip the ground excellently even in case of a relatively greatly inclined position of the athlete or in case of uneven terrain, and moreover enlarge the contact area between shoe and ground” (Dassler Col. 2, l. 44-48).

    PNG
    media_image1.png
    328
    621
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    620
    845
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1119
    793
    media_image3.png
    Greyscale

Response to Arguments
Applicant’s arguments, filed July 7, 2022, with respect to the 35 USC 112(b) of claims 2-4 have been considered but are not persuasive.
Regarding the 35 USC 112(b) of claims 2-4, Applicant argues:
Claims 2 and 4: “Notably, independent claim 1 recites that "at least a majority of the plurality of projections in the projection field readily bend under force applied by weight of a user of the sole structure." Thus, claims 2 and 4 recite that the projection longitudinal length features recited in the claims refer to features of the projections when these projections are "fully extended," not necessarily when the projections are bent. Applicant asserts one of ordinary skill in the art would readily understand the meaning of the phrase "when fully extended" when claims 2 and 4 are considered in full context.” (Remarks Page 10, 5th Para., l. 3 – Page 11, 1st Para., l. 2)
The Examiner respectfully disagrees. The fact that the projections can bend does not clarify for the dependent claim whether or not the plurality of projections are always bent, compressed, collapsible retractable, compactible, or otherwise not fully extended. See 35 USC 112(b) rejection above.
Claims 3 and 4: “The application defines the "interior extents" as the interior-most location of the primary traction elements along their lengths (e.g., the locations furthest away from the outer edge of the sole structure 104 and/or sole member 106). See the original application at Paragraph [38]. As also described in Paragraph [38], Fig. 1B illustrates dot-dash lines 104E connecting interior extent locations of the primary traction elements 110M and 110L. Note also Paragraph [23] of the original application.” (Remarks Page 11, 3rd Para., l. 2-5)
The Examiner respectfully disagrees. Applicant’s Specification ¶23 notes similar language, “A central space may be defined between interior extents (e.g., interior-most surfaces) of the plurality of medial side primary traction elements and the plurality of lateral side primary traction elements” and ¶38 states, “the "interior extents" of the various traction elements may be considered as the interior-most location of the primary traction elements along their lengths,” meaning that the interior extents may also NOT be considered the interior-most location. Further, while the Drawings show a dashed line 104E which is noted to be the interior extents in Fig. 1B, this does not clarify what the “interior extents” are structurally. Therein the metes and bounds of the limitation still remain unclear in light of the Specification and Drawings. See 35 USC 112(b) rejection above.
Applicant’s arguments, filed July 7, 2022, with respect to the 35 USC 102 of claims 1, 5-6, 13-14, 16, 18, and 20, and 35 USC 103 of claims 2-4, 7, 12, and 15 have been considered but are moot because the arguments do not apply to the current grounds of rejection.  In view of Applicant’s amendment, the search has been updated, and new prior art has been identified and applied. Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new ground(s) of rejection.

Applicant submits that the dependent claims are patentable based on their dependencies from claim(s) 1; however, as discussed in the rejection below and in the arguments above, claim(s) 1 is/are not allowable over the prior art. Therefore, these arguments have not been found convincing and the rejections of the independent claims under 35 U.S.C. 102 and/or 103 have been maintained.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is (571)272-6804. The examiner can normally be reached Mon-Fri : 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL M. WEIS/Examiner, Art Unit 3732                                                                                                                                                                                                        
/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732